Citation Nr: 1116895	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his friend


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1959 to March 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran, his wife, and his friend testified before a Decision Review Officer in May 2009.  The Veteran additionally testified before the BVA in March 2010.  Transcripts of the hearings are of record.  


REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, the Board finds that there is additional evidence that need to be sought.  

The Veteran is claiming entitlement to service connection for diabetes mellitus, type II.  Private treatment records reflect that he is currently diagnosed with this disorder. 

The Veteran contends that he was in Vietnam between January 1965 and May 1965.  He testified that he was stationed at Clark Air Force Base in the Philippines, but was sent to Vietnam on temporary duty (TDY).  See BVA Hearing Transcript (T.) at 14.  He indicated that he was attached to the 1st Mobile Communications Group as a B-flight Teletype Operator.  See T. 15-16.  In a November 2008 statement, the Veteran specified that he was in Qui Nhon, while in Vietnam.  He essentially contends that he should be presumed to have been exposed to herbicides, thereby warranting service connection for diabetes mellitus on this basis.  In light of such contentions, the Board finds that a remand is needed to properly evaluate his claim.

Here, the Veteran's personnel records do not confirm that he set foot into Vietnam. A July 2008 inquiry to the National Personnel Records Center (NPRC), regarding whether the Veteran had served in Vietnam reflected inconclusive results.

The Veteran asserted at his March 2010 BVA hearing that he had received combat hazardous pay during the time he was on TDY in Vietnam.  See T. at 10.  Although his personnel records reflect that the Veteran had a period of service between January 1965 and May 1965 that was "combat" it does not indicate that the Veteran was located in Vietnam.  The Veteran claims that he has attempted to obtain these pay records but has not been successful.  

Those records also reflect that the Veteran had a period of service between 4 January 1965 and 6 May 1965 that was listed as "TDY SEA," which the Board interprets as TDY in Southeast Asia, it is not clear that this service was in Vietnam.  The Board would observe that AF Form 910 (Enlisted Personnel Report) associated with the Veteran's records for the period of time between 6 February 1965 and 13 June 1965 indicates that at least part of the time the Veteran reports he was TDY he was deployed to Udorn, Thailand.  

The duty to assist requires that VA obtain these potentially relevant records, which are within the custody of the government.  38 C.F.R. § 3.159.  While the NPRC was contacted to request verification of service in Vietnam, there is no indication of any attempt to verify the Veteran's claims that he received in- country combat pay for his time in Vietnam or where he was deployed TDY between 4 January 1965 and May 6 May 1965.  As such, these records should be obtained.

Moreover, the Board believes that an official unit history for the Veteran's unit could prove useful in determining whether he may have been in Vietnam, in that they may reflect crews going to Qui Nhon.  Such records have not yet been requested.  Additionally, an attempt should be made to obtain copies of his pertinent travel orders, in particular the orders dated between January 1965 and May 1965.  

As such, the Board finds that at the present time there is insufficient evidence to verify the Veteran's contentions that he set foot in Vietnam.  The Board finds that further development of the Veteran's claim is needed at this juncture.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain a copy of the Veteran's any pay records which reflect special pay status (hazardous duty pay) from the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository.  If the Veteran is shown to have received combat pay, an explanation should be provided as to the circumstances under which a serviceman would have been entitled to combat pay during the Vietnam Era (i.e., would an award of combat pay signify service in Vietnam).  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  The RO should also attempt to obtain, for the period between 4 January 1965 and 6 May 1965, the unit histories for the Veteran's unit (1st Mobile Communications Group, B Flight Teletype Operator), and all TDY (temporary duty) orders pertaining to the Veteran from the Air Force Personnel Center (AFPC) at Randolph Air Force Base, Texas, the Air Force Historical Research Agency, the Joint Services Records Research Center (JSRRC) and/or other appropriate records depository, as deemed necessary.  Provide the JSRRC or other depository with the appropriate information, as needed, showing service dates, duties, and units of assignment, and copies of the Veteran's statements pertaining to service in Vietnam.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


